DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from provisional application 60699092, filed 07/14/2005.
Status of Claims
	Claims 1-15 and 17-32 are pending.
	Claims 25 and 26 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species 2 (Figures 11-17) in the reply filed on 01/26/2022 is acknowledged.  Upon further review claims 25 and 26 have been withdrawn as being directed at non-elected embodiments.  Specifically, the elected embodiment does not include an insert component.

Information Disclosure Statement
The Information Disclosure Statements filed on 07/12/2021 have been considered by the examiner.  
Drawings
The amendments to the drawings and new figures filed on 07/12/2021 are considered new matter and have not been entered.  New figures 36 and 37 are new 

Specification
The abstract of the disclosure is objected to because it is over the 150-word limit (165 Words).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  

The amendments to the specification filed on 07/12/2021 are considered new matter and have not been entered.  As explained above the new drawing contain new matter.  Therefore, the amendments to the specification addressing them are also considered to be new matter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17-24, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The last paragraphs of Claims 1 and 27 are considered to include new matter.  The newly defined length of the connection portion being greater than half the distance defined by the second diameter is considered new matter.  Neither the specific starting and stopping points nor the specific length of the connection portion are identified by the original disclosure.  Additionally, the drawings are not indicated as being accurate lengths or drawn to scale.  Therefore, it is impossible to determine based on the original disclosure if the length of the connection portion is or is not greater than half the distance defined by the second diameter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-10, 20-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Slivka et al (Slivka) US 2005/0277919 A1 in view of Jackson USPN 6,716,214 B1.  
	Slivka discloses the invention substantially as claimed being a pivotal bone anchor assembly 10 (Figures 1A-C) comprising a receiver 12 having a lower portion with a cavity/central bore 20 centered about a longitudinal axis that communicates with a lower opening (opening that shank 14 extends through), an upper portion integral with the lower portion comprising a pair of upright arms 13a/b defining a channel 16 which receives a rod 18, an internal fastener mating structure comprising discontinuous internal threads (Figures 1B-C) for receiving a fastener 24, and a partially spherical internal surface 20 comprising a first diameter within the cavity, a shank 14 comprising an upper end having a head 14a with a partially spherical outer surface extending both 
	In regards to claims 6 and 7, the planar surface defines an outer edge adjacent the starting point of the partially spherical outer surface.
In regards to claims 8 and 9, the connection portion of Slivka is smooth and includes a surface with an upper curve (along the bottom of the head) making it curvate.  Additionally, this portion has a radius that is smaller than the diameter of the threads of the anchor portion.
In regards to claims 23 and 24, the fastener of Slivka is above the rod and applies a downward force which can be transferred to the shank when the shank is pivoted at an extreme angle. 
However, Slivka does not disclose a central bore of the shank usable with a guidewire

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shank of Slivka to include full cannulation as taught by Jackson in order to enable the shank to be precisely guided to the desired implant site using a guidewire.  

Claims 2-4, 10, 11, 13, 14, 17, 20, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slivka and Jackson (Combination 1) as applied to claims 1, 5-10, 20-24, and 27-29 above, and further in view of Barker et al (Barker) USPN 6,280,442 B1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the use of a retainer enabling upward loading of the shank.
	Barker teaches the use of a lower retainer ring which is placed within a circumferential groove of the receiver in the same field of endeavor for the purpose of enabling the shank to be uploaded and then secured to within the receiver.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the retainer and groove taught by Barker with the assembly of Combination 1 in order to enable the shank to be uploaded into the receiver, which would allow for removal/replacement of the receiver without removing the shank from the patient.  
Claims 12, 15, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slivka, Jackson, and Barker (Combination 2) as applied to claims 2- above, and further in view of Savageau USPN 2,376,089.
	Combination 2 discloses the invention substantially as claimed being described above.  However, Combination 2 does not disclose the use of a split retainer ring.
	Savageau teaches the use of split retainer rings 26 in the same field of endeavor for the purpose of enabling easier insertion and removal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the retainer of Combination 2 with a split retainer as taught by Savageau in order to make it easier to insert and remove the retainer ring.

Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774